Citation Nr: 1637324	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-30 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include visual impairment and partial blindness.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Department of Veterans Affairs Regional Office (RO).  The issue was previously before the Board in April 2015 and was remanded for additional development.  It is once again before the Board.


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for a bilateral eye disability, to include visual impairment and partial blindness.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for a bilateral eye disability, to include visual impairment and partial blindness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law  in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

The Veteran perfected an appeal as to the issue of entitlement to service connection for a bilateral eye disability, to include visual impairment and partial blindness.  In August 2016, the Veteran submitted a signed statement indicating that he wished   to withdraw his current appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal regarding entitlement to service connection for a bilateral eye disability, to include visual impairment and partial blindness.  Therefore, the issue is dismissed.


ORDER

Entitlement to service connection for a bilateral eye disability, to include visual impairment and partial blindness, is dismissed.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


